McKinney, J.:
The agreement of the infant having had the. effect of preventing the other party from taking the appeal, would operate as a fraud upon him, if he were not permitted to avoid the effect of it in this form.
The reason stated for not appealing is sufficient. (1)

Judgment reversed.


 As to what is sufficient cause for certiorari, see Garrett v. Perryman, 2 Tenn. 108; Trigg v. Boyce, 4 Hayw. 100; Perkins v. Hadley, 4 Hayw. 143; Hale v. Landrum, 2 Humph. 32; Smith v. White, 5 Humph. 46; Napier v. Person, 7 Yerg. 300; Belcher v. Belcher, 10 Yerg. 121, 126; Day v. Johnson, 4 Cold, 231; McCormack v. Murfree, 2 Sneed, 46; Allen v. Prim, 2 Swan, 337; Evans v. Evans, 4 Cold. 600; Crouch v. Martin, 4 Sneed, 569; McMurry v. Milan, 2 Swan, 176; Chappell v. Jones, 8 Humph. 107.
Cause for certiorari insufficient, when, see Henderson v. Luckey, 2 Tenn. 110; Stuart v. Hall, 2 Tenn. 179; Crafts v. Stockton, 8 Yerg. 164; O’Sullivan v. Larry, 2 Head, 64; Moss v. Collins, 3 Humph. 148; Porter v. Wheaton, 5 Yerg. 108; Sharp v. Clouston, 4 Yerg. 193; Newman v. Rogers, 9 Humph. 120; Adair v. Davis, 3 Humph. 137;